Citation Nr: 1025691	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed as 
due to asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to November 
1958.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

In a July 2009 Board decision, the Board denied all claims at 
issue.  

The Veteran appealed this decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a March 2010 Order and 
Joint Motion, the Court vacated and remanded the Board's 
decision.  Specifically, the Board's decision was vacated on the 
basis that VA failed to inform the Veteran of what kind of 
substitute or alternative evidence he could submit in order to 
support his claim, in the absence of his service treatment 
records (STRs).  The case has now returned to the Board so that 
it can implement the Court's directives.      

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

VA is required to obtain the Veteran's STRs or other relevant 
service records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from 
a Federal department or agency, the efforts to obtain these 
records must continue until they are obtained unless it is 
reasonably certain they do not exist or that further efforts to 
obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2009).  When STRs are lost or missing, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  This standard for VA is very high.

First, with regard to the Veteran's missing STRs presumed 
destroyed in a fire in 1973, the Court in its March 2010 Order 
and Joint Motion reflected that VA failed to inform the Veteran 
of what kind of substitute or alternative evidence he could 
submit in order to support his claim.  In this vein, when STRs 
are lost or missing or destroyed, in conjunction with a 
heightened duty to assist, VA must inform the Veteran that he can 
submit "alternative" sources in place of his missing STRs.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see 
also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Examples 
of such alternate evidence include the VA military files, 
statements from service medical personnel, "buddy" certificates 
or affidavits, state or local accident and police reports, 
employment physical examination reports, medical evidence from 
civilian/private hospitals, clinics, and physicians where or by 
whom a Veteran was treated, either during service or shortly 
after separation, letters written during service, photographs 
taken during service, pharmacy prescription records, and/or 
insurance examinations reports.  See VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, 
Topic 27, Block b.  Thus, a remand is required for the RO to 
provide the Veteran with a Veterans Claims Assistance Act of 2000 
(VCAA) letter advising of what alternative evidence he can submit 
in place of his missing STRs.  

Second, the Court in its March 2010 Order and Joint Motion 
instructed that under 38 U.S.C.A. § 5103(a), when STR's cannot be 
secured, VA is required to advise the Veteran (1) about the lack 
of a response from the records custodian(s) for the STR's; (2) of 
the requirement that he/she submit any relevant documents in 
his/her possession; and (3) that a decision will be made based on 
the evidence of record if the requested evidence is not received 
within ten business days from the date notice is given.  See VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, 
Chapter 2, Section I, Topic 59, Block e.  

Third, as to the asbestosis claim, the evidence of record 
contains conflicting medical opinions.  Specifically, VA 
examiners in May 2006 and November 2008 concluded that his 
current asbestosis was more likely related to pre-service and 
post-service exposure, as opposed to his in-service exposure.  In 
contrast, a July 2006 private medical opinion from Dr. R.B., MD., 
and a June 2010 private "independent" medical evaluation from 
Dr. G.L.W., MD., both found that his current asbestosis was 
mostly due to his in-service asbestos exposure.  Notably, none of 
the VA or private medical opinions is from a pulmonary specialist 
or pulmonologist.  In addition, at present, the favorable private 
medical opinions are insufficient to grant this claim.  In 
particular, the July 2006 private medical opinion from Dr. R.B. 
fails to address the Veteran's pre-service and post-service 
history of asbestos exposure.  Further, the June 2010 private 
medical opinion fails to adequately address the Veteran's 
significant pre-service and post-service history of asbestos 
exposure as documented by a July 1987 National Jewish Center 
report of Dr. K.K., MD., and a November 1988 private physician 
letter.  Therefore, the Board finds that an additional clarifying 
opinion, by a pulmonary specialist, and based on a review of all 
the evidence of record, is necessary to address the conflict 
between the medical opinions of record.
 
Fourth, as to the hearing loss and tinnitus claims, the evidence 
of record contains conflicting medical evidence and opinions as 
to etiology.  See November 2006 VA audiology examination 
performed by a private audiologist vs. June 2010 private 
"independent" medical evaluation from Dr. G.L.W.  Moreover, it 
is not entirely clear whether the Veteran currently has hearing 
loss disability per VA standards under 38 C.F.R. § 3.385 (2009).  
Previous examinations were provided in graphic representations 
without interpretation as to the exact puretone thresholds found.  
In addition, as to the probative value of the June 2010 private 
"independent" medical evaluation from Dr. G.L.W., there is no 
indication he is a Board certified audiologist.  Simply stated, 
at present, the evidence of record is insufficient to grant the 
hearing loss and tinnitus claims.  Therefore, based on this 
conflicting evidence, a VA medical examination and opinion by a 
Board certified audiologist is needed to determine whether the 
Veteran now satisfies the threshold minimum requirements of 
§ 3.385 and, if he does, to determine whether his current 
bilateral hearing loss and tinnitus are attributable to his 
military service, and especially to any in-service acoustic 
trauma reported by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Send the Veteran a VCAA notice letter 
notifying the Veteran and his attorney of 
any information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the service connection 
claims on appeal.  See generally 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
Most importantly, per the Court's March 
2010 Order and Joint Motion, this letter 
should inform the Veteran that he can 
submit "alternative" sources in place of 
his missing STRs.  This letter should 
advise that such alternate evidence 
includes VA military files, statements 
from service medical personnel, "buddy" 
certificates or affidavits, state or local 
accident and police reports, employment 
physical examination reports, medical 
evidence from civilian/private hospitals, 
clinics, and physicians where or by whom a 
Veteran was treated, either during service 
or shortly after separation, letters 
written during service, photographs taken 
during service, pharmacy prescription 
records, and/or insurance examinations 
reports.  See VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iii, 
Chapter 2, Section E, Topic 27, Block b.  
In addition, this letter should advise the 
Veteran (1) about the lack of a response 
from the records custodian(s) for the 
STR's; (2) of the requirement that he 
submit any relevant documents in his 
possession; and (3) that a decision will 
be made based on the evidence of record if 
the requested evidence is not received 
within ten business days from the date 
notice is given.  See VA Adjudication 
Procedure Manual, M21-1MR, Part III, 
Subpart iii, Chapter 2, Section I, Topic 
59, Block e.  

2.	Then arrange for a pulmonary specialist to 
provide a medical opinion as to whether it 
is at least as likely as not (a 50 percent 
probability or more) that the Veteran's 
current asbestosis is related to confirmed 
in-service asbestos exposure.  The claims 
folder must be made available for review 
and the examination report must state 
whether such review was accomplished.  If a 
pulmonary specialist is not available, an 
explanation must be provided and another 
appropriate physician should be identified.  
In making this determination, the examiner 
should address the relative strengths and 
weaknesses of the favorable medical 
opinions of record (a July 2006 private 
medical opinion from Dr. R.B., MD., and a 
June 2010 private "independent" medical 
evaluation from Dr. G.L.W., MD.), along 
with the unfavorable medical opinions of 
record (VA examinations dated in May 2006 
and November 2008).  In addition, the 
examiner should address and review the 
Veteran's history of pre-service and post-
service asbestos exposure as documented by 
a July 1987 National Jewish Center report 
of Dr. K.K., MD., and a November 1988 
private physician letter.  An additional VA 
respiratory examination or other 
appropriate testing should be scheduled 
only if deemed necessary.

3.	Then arrange for the Veteran to undergo a VA 
audiology examination by a Board certified 
audiologist to determine the etiology of his 
current bilateral hearing loss and tinnitus.  
The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences on this claim.  The examination 
must include audiometric testing and speech 
recognition testing using the Maryland CNC 
Test.  Furthermore, the claims folder must 
be made available for review and the 
examination report must state whether such 
review was accomplished.  

      Based on the test results and review of 
the claims file, the examiner should 
indicate whether the Veteran has sufficient 
hearing loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385.  Then the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or more probable) the 
Veteran's current bilateral hearing loss and 
tinnitus disorders are the result of his 
military service - and, in particular, 
any acoustic trauma he may have sustained 
during that time.  In making this 
determination, the examiner should address 
the contrasting medical opinions of record 
from a November 2006 VA audiology 
examination performed by a private 
audiologist, as well as a June 2010 private 
"independent" medical evaluation from Dr. 
G.L.W., MD.  The Board advises that the 
Veteran is competent to report lay symptoms 
of hearing loss and tinnitus.  The Board 
also advises that the examiner should not 
dismiss the Veteran's reported history of 
in-service acoustic trauma simply because 
his STRs are unavailable for review.    

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as causation, 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible. 

4.	Thereafter, the RO must review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested medical 
opinions to ensure that they are responsive 
to and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.	Then readjudicate the claims on appeal.  If 
these claims are not resolved to the 
Veteran's satisfaction, send him and his 
attorney a Supplemental Statement of the 
Case and give them an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


